 

Case 4:20-cv-02278 Document 15 Filed on 11/19/20 in TXSD Page 1 of 28

MBMORANDUM OF LAW
IN SUPPORT OF PETITION
FOR WRIT OF HABEAS CORPUS
IN CIVIL ACTION No. H-20-2278

CASTRO V. LUMPKIN

PRO SE
PETITIONER
KEVIN CASTRO
12071 FM 3522
ABILENE, TEXAS
79601
Case 4:20-cv-02278 Document 15 Filed on 11/19/20 in TXSD_ Page 2 of 28

_ “TABLE OF CONTENTS
CONTENT ! PAGE NO.

 

Table of Authorities - see ee ew ww ew AEE
Jurisdiction er re |
Statute of Limitations : AEDPA . . + 2» 2 «5 «© « «© « « « 2
Statute of Limitations : AEDPA ~ Alternative Argument . . . . » 6
7
8

Bheustion Requirement. 28 USC 2254 (b) 2. . 2 2. 6 6 6 2 ee

Standard of Review : AEDPA or DE NOVO . 2. 2. 2 1 6 8 ew

Statement of Facts. s 2 6 6 6 ew we ww ew ww (10
Argument «ew ee el ll ll ll lw Cl
Ground One. wwe lt ll ll ll lll Cl Cle CGD
Ground Three . . 2. «© 2 «© «© © 2© «© «© © «© «© © © © « 14
Ground Pour 6 ww ee ee ke wt we ee ee we: CC
Ground Five . 2 6 ee ee ee et we ee te wwe! CU
Ground Six oe ee ee ke oe 8 we ew 20
Conclusion a a |
Prayer ae o 8 e@ © © ee whl hl lhl hl hl lhl lll 22
Certificate of Service .§ 2. 2. «© «© © © © © © «© © «© «© © 023
Verification . . «© «© «© «6 © «© © © 8© © 8© «© «© «© » 23

 
 

Case 4:20-cv-02278 Document 15 Filed on 11/19/20 in TXSD Page 3 of 28

INDEX OF AUTHORITIES
AUTHOITY PAGE No(s).

 

U.S. CONSTITUTION

 

IV. Amendment » 8 © © © © © © © © © © «# 6 . L2

VI. Amendment . . . ll,

UNITED STATES CODE

28 usc $ 2244(d)(1) a 2

28 USC § 2254 (a) Be tL, 2
. * (bo)

28 usc § 1746 ee ee a 23

SUPREME COURT

Arizona v. Gant © 8 8 6 © ele lel lle 12

Artuz v. Bennett ee ee ee GF

Colorado v. Bertine . . . . . «2. «© © «© © « « 12

Cone v. Bell © 8 © © © © © © © © © © © «© 8
Ex Parte Watkins ee 8 eet le 1
Giglio’ eee ee we ee el lw
Keeney v. Tamayo~Reyes © 8 8 welll 8
Kimmelman v. Morrison . . . . . «© « «© « . 12
Perry v. N.H. te ew lle CY
Simmons v. United States . . . « «© © « «© « «© « 14,17
Stovall v. Denno oe 8 © @© 6 wel 3 16
Strickland v. Washington... 8 © © © «© » « 21,20
Wiggins v. Smith we ee ee ww ee ww eo 19,20
5th Cir.

Bryan v. Seott . . .« . «.« «© « . * © «© © «© -« 19
Henderson v. Cockrell ~~ . - «© -~© 5 © «© «© «© «© « «+ 9
Hutson v. Quarterman . «© «© © «© «© «© © «8 « «© «© « 2
Jones v. Jones . . . . « « -» - 8 9
Miller v. Johnson . | © © © © © w© © 2 « 9
Neal v. Puckett - ee ek . 8 & e . 9

~eee 8
——
Case 4:20-cv-02278 Document 15 Filed on 11/19/20 in TXSD Page 4 of 28

INDEX OF AUTHORITIES CONTINUED

 

authity page no. (a)
Nobles v. Johnson .- 6 «© © © © © © © © 8 «© 6 21
Ridgway v. Baker ee lw 8
Roberts v. Cockrell a 3
Scott v. Johnson soe 8 ele » «© © © «© 8 »© «& 5
Villegas v. Johnson a eee 7

FEDERAL LAW REVIEW ARTICLE

Daivid W. Louisell and Christopher 8. Mueller

Federal Evidence § 489 See ee ee ee 16
TEXAS CODE CRIMINAL APPBALS PROCEDURE

art. 11.07 § 3(a) - © © © © © 8 «© © © «#© © © 4,5,9
art. 11.07 § 4 * 8 «© © © «© © © «© © © «8 «© «6 6
TEXAS RULES OF EVIDENCE

Rule 803( 24) ~ 8 8 ell
TEXAS CIV. PRAC.GREM.

§132.001 and §132 003. 23
TEXAS COURT OF CRIMINAL APPEALS

Ex parte Bradley . 2. - «© © «© «© © «© «# © «© «© «© «© 29

 

 

 

Ex parte Golden a 4
Ex parte Miles - 8 © ehhh hhh ll ll
Ex parte Thomas poe eet 4
Ex parte Torres “oe : 8 ‘ - a 6
Ex parte Welborn el 18
COURT OF CRMINAL APPEALS

Ard v. State oe elle 4
Barley v. State a 16

Davis v. State - eh 15
Rose Ve State . * . cd . * ° . . o * . - e ~ 4
Thomas v. State . . . . . . . . . . . . * . 17

[A
Case 4:20-cv-02278 Document 15 Filed on 11/19/20 in TXSD Page 5 of 28

NITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

KEVIN CASTRO, ;
yoCI# 1783002 :

petitioner, § CIVIL ACTION No. H-20-2278
VS

LORIE DAVIS
Respondent

COP Or en 6a

MEMORANDUM IN SUPPORT OF
PETITIONER'S PETITION UNDER 28 USC § 2254

NOW COMZS Kevin Castro, Petitioner, with this Memorandum in Support of
federal writ of habeas corpus under 28 USC § 2254. The Petitioner now shows the
Court the following:

JURISDICTION

The Petitioner's complaint is an attack on the validity of a conviction that
has held the Petitioner in the unlawful custody of the Texas Department of Criminal
Justice fer well over 8 years. As far back as 1830, the Supreme Court has understood
the stautorg habeas corpus remedy available as “a writ of error, to examine the
legailty of the committment" and to “liberate an individual from an unlawful imprison-
ment". See Ex Parte Watkins, 28 U.S. 193,202,203. The Petitioner now invokes the
subject matter jurisdiction pursuant to 28 USC § 2254 (a): The Supreme Court, a
Justice thereof, a Circuit Judge, or a District Court shall entertain an application
for a weit of habeas corpus in behalf of a person in custody pursuant to the judgeme-
nt of ‘a state court only on the ground that he is in custody in violation of the
Constitution or laws or teaties of the United States. The Petitioner does not rely
exclusively on state or federal common law in support of the foregoing claim:

(SIMPLY. STATED]
1) Trial counsel was ineffective for failing to move for the
pre-trial suppression of all illegaly obtained evidence.
2) Trial counsel acted unreasonable in failing to suppress
the impermissibly suggestive pre-trial line-up and photo-spread.
3) Trial counsel was ineffective in failing to argue for the admission
of co-defendant'ls Affidavit which exculpated Petitioner of robbery.

la 2S
Case 4:20-cv-02278 Document 15 Filed on 11/19/20 in TXSD_ Page 6 of 28

4) Trial counsel was ineffective in failing to object to the
victim's in-court identification as unreliable.

5) Trial counsel failed to investigate, discover, and mitigate
key and pertinent facts.

6) The atate presented false evidence to secure its conviction.

STATUS OP LIMITATIONS : AEDPA
28 USC § 2254 establishes a strict one-year period of limitaions for the filing
of a habeas corpus petition from the date on which the judgement and sentence of
a conviction becomes final from the completition of direct review. In the instant
application, the question of whether the Petitioner has filed the application for
habeas corpue relief within the time permitted by the AEDPA is a twofold inquiry.

* Did the Petitioner file the instant application within the limitation
period established by the ABDPA?

The Petitioner believes that he has avoided the untimely filing of said
petition for the following reasona:

By definition a properly filed application for “other collateral review"
suspends the AEDPA'S one-year limitations. The United States Court of Appeals for
the Sth Cir. concluded that a motion to test DWA evidence under Texas Code of
Criminal Procedure article 64 constitutes “other collateral review" and thus tolls
the AEDPA's one-year limitation under 28 USC § 2244 (d)(1). See Hutson v. Quarterman
$08 F.3d 236. The Sth Cir. Court alao found that the post-conviction DNA testing
of art. 64 tolled the limitations period for an additional year. Id. Por this reason
the Petitioner now directs the Courts attention to the brief time-line of the
appeal history and filing dates closely related to the determination of timeliness.

Date: Event:
Feb 21, 2013 Court of Appeals affirmed the judgment.
Sept. 11, 2013 Texas Court of Crim. Appeals refused PDR.
Oct. 24, 2014 248th Dist. Crt. of Harris County appointed counsel
to represent the Petitioner in art. 6&4 proceeding.
July 25, 2019 Court of Appeala affirmed the 248th Dist. Court's order.
Nov. 20, 2019 Texas Court of Crim. Appeals refused POR (art. 64)
Apr. 6, 2020 248th Dist. Court recieved and filed state writ

application (artl1.07).

22°
Case 4:20-cv-02278 Document 15 Filed on 11/19/20 in TXSD_ Page 7 of 28

June 24, 2020 Petitioner's petition for writ of habeas corpus
pursuant to 28 USC § 2254 and motion requesting
the federal court to stay and hold in abeyance the
‘protective petition' were both placed in the TOCJ~-ID
Robertson Unit mail-box.

Aug. 28, 2020 U.S. Dist. Crt. Judge Andrew S. Hanen issued ORDER

GRANTING STAY AND ADIMINISTRATIVE CLOSURE PENDING

EXHAUSTION Of REMEDIES IN STATE COURT-Civil Action No.

H-20~2278.

Texas Court of Crim. Appeals dismissed without

written order subsequent state writ application.

Oct. 8, 2020 The Petitioner placed motion to reinstate writ of
habeas corpus (Civil Action No.H~20-2278) in the
TDCJ~ID Robertson Unit mail-box.

* * * 2 * * *

(1st Part)

Sept. 9, 2020

The Petitioner's direct appeal did not become final until 90 days after the
Sept. 11, 2013 refusal of PDR which would be Dec. 11, 2013.
Petitioner's (federal) writ for habeas corpus was due no later than Dec. 11, 2014.
The Oct. 24, 2014 appointment of counsel for art. 64 of the Texas Code Criminal
Procedure tolled the time periods of 28 USC § 2244.

Petitioner's art. 64 DNA proceeding did not become final until 90 days after
the Nov. 20, 2019 refusal of PDR related to said DNA proceeding, whcih would have
been Feb. 20, 2020. See Roberts V. Cockrell, 319 F.3d 690, 694 (5th Cir. 2003)
(holding direct appeal terminates with the disposition of a petition for writ of
certiorari to the United States Supreme Court or with the expiration of the dead-
line for filing such a petition).

The AEDPA'S limitations period herein generally commenced to run the following
day, i.e. on Peb. 21, 2020. The acceptance of Petitioner's state writ application
by the 248th District Court was on April 6, 2020. The Petitioner understand the
complexity of the timeliness of this federal petition and therefore begins with
this explanation of why he believes the timeline was met.

5 =
Case 4:20-cv-02278 Document 15 Filed on 11/19/20 in TXSD Page 8 of 28

(2nd Part}

The Petitioner filed two seperate state writ applications, WR-88,865-01 and
WR-88 ,865-02, both of which will be addressed individually.

wR-88 , 865-01

The Texas Court of Criminal Appeals (“TCCA") denied with out a written order
on the findings of the trial court without a hearing on Sept. 19, 2018. The
Petitioner now argues WR-88,865-0l was mistakingly accepted by the TCCA while
lacking jurisdiction. The Tex.Code.Crim.Proc. art.11.07§3(a) provides the explicit
subject matter jurisdiction the TCCA hold when an application for writ of habeas
corpus is filed after the final conviction. Given that Petitioner's art.64 DNA
proceeding sought review of the judgement pursuant to which he is incarcerated
by way of a “collateral inquiry" into the validity of said conviction, the TCCA
aid not possess jurisdiction to rule on WR-88,865-01. Petitioner's art.64 direct
appeal (COA WNo.01-17~-00858-CR) was pending before, during and after the ICCA's
acceptance of WR-88,865-01. “Dismissal must occur when a court lacks jurisdiction
over the case." Ex parte Golden, 99] SW2d 859,861(Tex.Crim.App.1999)(en banc).
The interpretation of the word “must" appears to be mandatory. The Petitioner
does not argue that the one-year time limit of the AEDPA was reset but that the
felony conviction was no lenger final. See Rose V. State, 198 SW3d 271,272(Tex.
App.--San Antonio 2006)("A hearing on post-conviction DNA testing is a collateral
attack on a judgement comparable to a habeas corpus proceeding.”). Art.64 thus
restored the pendency of the direct appeal because the conviction was again capable
of modification. The Petitioner relies on the TCCA's precedent when the TCCA
Gismissed WR-58,788-02 in Bx parte Ard because a direct appeal was found to be
pending. The direct appeal mentioned was a direct appeal pursuant to art.64.05
- See Ard V. State, 166 SW3d 387. Michael Charles Thomas also experienced a similar

dilemma when the ‘CCA realized their previous denial of Thomas' first state writ
was denied while his criminal appeals were still pending. In fact, Thomas’ denial
was later concluded not a ruling on the merits and thus allowed Thomas to pursue
a subsequent petition for relief. See Ex parte Thomas, 953 SW2d 286. The Petitioner
brought the complaint of the TCCA's lack of jurisdiction before the TCCA in two

44 2°
Case 4:20-cv-02278 Document 15 Filed on 11/19/20 in TXSD Page 9 of 28

seperate motions for reconsideration, both of which were denied and dismissed.
In Artuz V. Bennett, 531 U.S. 4, 121 S.Ct. 361, 148 L.Ed.2d 213 (2000) the Supreme
Court held that a habeas petition filed in a court lacking jurisdiction to consider
the application is not “properly filed", see id. at 9, (If “an application is
erroneously accepted by the clerk of a court lacking jurisdiction it will be

pending, but net properly filed.").

WR-88 , 865-02

The Petitioner would like to first establish the following:

Petitioner's federal writ was due no later than one-year after Dec. 11, 2013

which would be Dec. 11, 2014.

When Petitioner was appointed counsel pursuant to art.64 on Oct. 24, 2014-

48 days were left to meet the AEDPA's limitations period.

. Once Petitioner's DNA proceeding under art.64 became final on Feb. 20, 2020-
the AEDPA was no longer tolled. The remaining 48 days thus began to run.

° Petitioner's federal writ was due no later than April 9, 2020.

. Petitioner's state writ application was filed as shown by a file stamped

date from the 248th District Crt.-Harris County on Apr. 6, 2020.

It is well established that a state application filed after federal limitation
period has expired does not toll the limitations period. See Scott V. Johnson,
227 F.3d 260, 263(5th Cir. 2000). The Petitioner filed the second writ before
the expration of the one~year limitation. The question now is:

* Did the Petitioner properly file WR-88, 865-02?

The Petitioner argues that the second state application was in fact his first
actual attempt to bite the apple, although the apple quickly vanished. For the
reasons stated in the previous page(s), Petitioner's first writ should have been
dismissed for want of jurisdiction. The TCCA dismissed Petitioner's second writ
on the premise that a “final disposition" had occured within the first writ. This
could not be further from the truth. Although the TCCA's subject matter jurisdiction
is defined in art.11.07§3(a), the Texas Legislature clearly limited the TCCA’s
jurisdiction. Therefore even assuming - arguendo, that the TCCA did afford the
first writ some level of review, the lack of jurisdiction should not be overlooked.

S 2 2D
Case 4:20-cv-02278 Document 15 Filed on 11/19/20 in TXSD Page 10 of 28

In the writ juriapudence, a ‘denial’ within the context of final disposition

signifies that the TCCA addressed and rejected the merits of a claim, yet in

determing the nature of a disposition, one must look beyond mere labels to the

substance of the action taken. See Ex parte Torres,943 SW2d at 472. Because Petitioner's
art.6405 appeal reatored the pendency, as in the case of Bx Parte Ard, Petitioner's
conviction was not ripe for habeas review under art.11.07. The denial of WR-83,865-0)
was improper, therefore making the adjudication on its merits the same. In effect
WR-88,865-02 should not have been dismissed pursuant to §4 of art.11.07. Secause

of this sound reason Petitioner's second writ should be viewed as properly filed

and timely for purpose of 28 USC § 2244(d)(2)

~Alternative Argumenr-

Without abandoning the previous argument (TCCA'’s lack of jurisdiction) the
Petitioner further argues that the second writ application, WR-88,865-02, although
Giemissed as a subsequent writ, was still “properly filed". The atate of Texas
has never placed an absolute time requirement on the filing of a state application
ner has there been restrictions on the number of wits permitted by a prisoner.
There is no Texas statutory scheme barring the filing of a successive petition
without the expressed judicial authorization. In fact, Texas law apecifically
conteaplates the filing of a successive application. The Texas Code of Criminal
Procedure allows the TCCA to grant relief in limited instances, notwithstanding
the filing of an earlier application. See Tex.Code.Crim.Proc. art.11.07(4), which
is a limitation on a Texas State Court's ability to grant relief on a successive
petition, as opposed to an absolute bar to the filing of such a petition. An
application is “filed* when it is delivered to and accepted by the appropriate
court officer for placement into the official record. Because the Petitioner met
the procedural filing requirements, WR-88,865-02 was “filed” in the 248th District
Court of Sarria County on Apeil 6, 2020. Unfortunately the TCCA dismissed WR-S8, 865-02
as ai successive petition thsat did not fit into the exception, the Petitioner
argues that the dismissal is distinct from the refusal to accept the petition
for filing. Because the Supreme Court found that a “properly filed" petition can
still stand so long as the petition complied with the rules governing whether
an application for state post-conviction relief vas recognized as such under state

6 4% 25
Case 4:20-cv-02278 Document 15 Filed on 11/19/20 in TXSD Page 11 of 28

Law, even though the claims contained in the petition were procedurally barred
under state statutory provisions, see Artuz V. Bennett 531 U.S 4, 148 Led 213,
121, S. Ct. 361. ‘Therefore WR~88,865-02 was “properly filed”. While a majority
of courts have considered the isaue of ‘properly filed’ applications the United
States Court of Appeals for the Sth Circuit has refused to find that a successive
state application or one containing procedurally barred claims to be per se improper.
(In terms of filing). The Petitioner cautions this court from assuming an overly
broad meaning of the term “properly filed”. In Villegas V. Johnson the 5th Cir.
held that Villegas' second petition, although dismissed as successive, was properly
-iled and thus tolled the applicable limitation period. See 1999 U.S. App. LEXIS
at 9.

The bedrock of Petitioner's alternative argument is:

ARTUZ. The court concluded that the question whether a petitioner has
properly filed an application is quite seperate from the question
whether the claims contained in the application are meritorious
and free of procedural bar 121 S Ct at 364.

EXHAUSTION REQUIREMENT
28 USC § 2254 (b

 

To satisfy the exhaustion requirement the Petitioner must fairly present
the substance of his federal claim to the highest state court. Although none of
Petitioner's (6) six claims were ever adjudicated on its merits, the Petitioner
did afford the state an opportunity to address these claims. The Petitioner filed
two seperate motion for Reconsideration in responce to each of Petitioner's state
writ application ‘denial’ and ‘dismissal', both of which were denied and dismissed
by the TCCA. The Petitioner understands that a federal review may be barred by
the doctrine of procedural default, if and when, the petitioner fails to meet
he state procedural requirements for presenting the federal claims in state court.
Here the TCCA chose not to address Petitioner's claims. By simply choosing not
to do so should not give the state carte blanche to set a doctrine of procedural
default roadblock. The cause for the default are because:
A) The TCCA did not hold jurisdiction when it ruled on Petitioner's first
state writ, therefore making the disposition of said writ improper.
B) Petitioner's second state writ was dismissed on the premise that the
first writ recieved a final true disposition.

7 % ZZ Gd Judi Cony :
 

Case 4:20-cv-02278 Document 15 Filed on 11/19/20 in TXSD Page 12 of 28

At the present, the Petitioner does not have the right under the law of Texas,

ro vaise by any available procedure, the claims presented. The Petitioner argues
that he is not the first to encounter such headache. The exhaustion requirement
is satisfied if the claim was raised on appeal by the petitioner even if the state
court s failed to address the claim on the merits. (Ridway V. Baker, 720 F.2d
1409, 1412-1413 (5th Cir. 1963). Thus the Petitioner has exhausted state remedies
even when the state court did not iasue a valid written opinion, refused to grant
veview, and chose not to reach the merits of the claims under the guise of a proced-
ural issue. The state certainly had the jurisdiction during the acceptance of
WR-88, 865-02 as well as a fair opportunity to address the claims. Without wishing
to delay any further, the Petitioner filed a protective petition once the stsate
exposed their hand under Section 4.. The Petitioner also quickly filed an ob‘jection
on the state's original answer. Please note the motions for reconsideration, before
the TCCA, as evidence of an attempt to cure the cause of default. This left no
other state corrective process to take, that would not have been inadequate and
or futile. The Petitioner has thus showed diligent efforts in his attempt to provide
the state a fair opportunity to act. See Keeney V. Tamayo-Reyes, 504 U.S. 1, 9-
10 (1992)(absence of diligent efforts by petitioner to present evidence supporting
claims in state court may bar petitioner from presenting evidence in federal habeas

corpus proceedings).
The bedrock of Petitioner's exhaustion argument is :

In regards to procedural default, the Supreme Court has emphasized that,

under the doctrine of procedural default, “federal Court's will not review
questions of federal law presented in a habeas petition when the state court's
decision rests upon a state-law ground that is independent of the federal
question and adequate to support the judgement". Cone V. Bell, 129 S.Ct.1769.
- The TCCA's decisions were not permitted by Texas Law —

STANDARD OF REVIEW ; AEDPA OR DE NOVO

A quick review of the ABDPA's standard of review found in 28 ySc § 2254(d)
states, in short, that an application for a writ of habeas shall not be granted

$32
Case 4:20-cv-02278 Document 15 Filed on 11/19/20 in TXSD Page 13 of 28

with respect to any claim that was adjudicated on the merits in state court
proceedings... The Petitioner fecuses on the adjudication aspect ef the court's
decision. Fortunately or unfortunately, depending on ones perspectivel| the Petitioner
again is not the first to experience this headache. Because the TCCA did not

hold jurisdiction over Petitioner's first state writ while the TCCA made its ruling
, the disposition was in fact a dispossal of Petitioner's claim for reasons unrelat~
ed to the merits, therefore making §4 a non-factor in addressing the Petitioner's
second state writ. Now it ia true that the TCCA "denied® Petitioner's firat state
weit on Sept. 10, 2018, without a written order. Ordinarily, a denial of relief
by the TCCA is sufficient to serve as ad‘judicatien on the werits of the claim.

See Miller V. Johnson, 200 F3d 274, 281 (Sth Cir.). Here, it is clear that in
all actuality the TCCA's lack of jurisdiction can net produce a true disposition.
The TCCA's ruling was not in accordance with art.1107 of the Tex.Code.Crim.Proc.
Petitioner likewise does not dispute that the second writ was also never adjudica-
ted. The Petitioner remains firm in arguing the mere label of 'denial' and dis-
missal, in relation to lst and 2nd writ, should be closely analyzed. See Neal
V. Puckett, 266 P3d 230,235(5th Cir. 2002)(explaining that, in federal habeas
corpus context, “adjudication ‘on the sreits' is a term of art that refers to
whether a court's disposition of the case was substantive as opposed to procedural").
Although WR-88}1865~01's disposition appears to be substantive-it is not.
Paraphrasing Abraham Lincoln; calling the tail a leg does not make the tail a leg.
Because none of Petitioner's claims were never adjudicated on the merits, the
alteernative would be to proceed with de novo review, without the benefit of the
AEDPA standard. See Henderson V. Cockrell, 333 F3d 592, 600-01 (Sth Cir. 2003);
See also Jones V. Jones ,163 F3d 285, 299-300 (5th Cir. 1998) (applying de novo
standard of review to claims of ineffective assistance of counsel that were raised
in state court, but not adjudicated on the merits).

The bedrock of Petitioner's request for de novo review is :

Because the state did not adjudicate wa-88,865-01 in compliance with the
procedures outlined in art. 11.07 of the Tex.Code.Crim.Proc, in particular
§$3(a) which defines when the TCCA holds the subject matter pixisdiction
to rule on an application, WR-88,865-01 did net recieve a true waition:
This in effect also left Petitioner's second writ without a true ditebetsien”-

1 4) 25
Case 4:20-cv-02278 Document 15 Filed on 11/19/20 in TXSD Page 14 of 28

STATEMENT OF PACTS

For purpose of convenience, the Petitioner relies on the
Statement of Pacts presented in the Memorandum of Law
in Support of Application for writ of habeas corpus in
WR_88,665-01 which was filed and served by electronic
delivery at da@dao.hctx.net on May 1, 2018 by the State
Counsel for Offenders~Teresa Dunsmore-Attorney for Applicant
and also the Statement of Pacts presented in the Memoran-
dum of Law in Support of Application for writ of habeas
corpus in WR-88, 865-02 which was filed with the 248th
District Court of Harris County on Apr.6, 2020.

* & &# & & 2 & £ & 2&8 f&# & £ & BB &# & & &

“ WITH THE COURT'S PERMISSION ".
Case 4:20-cv-02278 Document 15 Filed on 11/19/20 in TXSD Page 15 of 28

Acer
"In all criminal prosecutions, the accused shall enjoy the right to ... have
the assissance of counsel for his defense." United States Constitution, Amend.VI.
That right to assistance of counsel is the right to ‘effective’ assistance of
counsel. Strickland v. Washington, 466 U.S. 668,686 (1964).

The Petitioner's trial counsel's performance wes unreasonable and deficient
in a number of ways and, if he had been represented by reasonably competent counsel,
it is lékely that there would have been a different outcome to his case. The
Petitioner argues that he is confined by an illegal restraint as a result of the
following violations of his federal constitution rights.

GROUND ONE: Trial counsel was ineffective for failing to move for the
pretrial suppcessian of all illegaly obtained evidence.

Under de novo review the Ineffective Assistance of Counsel, IAC, should be reviewed
under the 6th Amend., Strickland standard rather than wider the deferential standard
provided by the AEDPA.

After recieving a general broadcast detailing the possible suspects and the
get-a-way vehicle reported to be involved in an armed robbery, HPD Officer Yanez,
("Yanez") observed a marcon Suburban at a gas station that matched the description.
After seeing a large white mle and a shorter hispanic male inside the gas station,
Yanez waited to see if these two would approach the Suburban. The hispanic male,
Petitioner, and the larger white male both entered the Suburban, with the Petitioner
as the driver. Yanez followed the Suburban while reporting the direction of travel
to dispatch. Being that Yanez was in an unmarked car Yanez requested several units
to initiate a ‘felony traffic stop' on the grounds that Yanez observed the Petitioner
and the passenger failing to wear their seat-belts. The Petitioner was thus stopped
and arrested for the seat-belt violation. It is at this moment, trial counsel
acted unreasonable and ineffective by not having had a firm command of the facts
and law governing the search of Petitioner's Suburban. The terminology favored
at trial by Officer Yanez was that the search was conducted as an inventory search.

| a L?
Case 4:20-cv-02278 Document 15 Filed on 11/19/20 in TXSD Page 16 of 28

There was no other exception to the warrantless search. Yanez testified that.
nothing was in plain view and by placing the Petitioner under arrest for the seat-
belt violation a search incident to arrest exception addressed by Arizona v. Gant
was ruled out.
Restrictions on habeas corpus review of Fourth Amendment clains held
not applicable to Sixth Amendment claims that assistance of counsel
waa ineffective because of incompetent representation on Fourth Amen.
issues. See Kimmelman v. Norrison, 447 U.S. 365, 16 S.Ct. 2674.

The issue here is squarely on trial counsel's failure to move to suppress
the evidence obtained during an ‘inventory search' that was anything but. The
Fourth Amendment of the United States Constitution protects people from unreason-
able search and seizures. Based on the testimony of Yanez, the following excerpt
reveals that the ‘inventory search' exception was invsalidated by Yanez acting
in bad faith. See Colorado V. Bertrine 479 U.S 367, 371, 107 $.Ct. 738,741 (1987)
(An inventory search may be invalidated by bad faith.).

Q. Now, when you talk about processing the vehicle, whet do you mean by that?
A. Looking for evidence related to the crime.
Q. And how do you do that?
A. I gathered some gloves, some gloves that I - I didn't have any on me;
so I got some plastic gloves. And I started processing the scene, meaning
I started looking, getting a visual of inside the vehicle to see if there
was any evidence related to the crime. (3 RR 38-39).
The inventory search was clearly a fishing expedition motivated by ‘looking for
evidence related to the crime’. The behavior exhibited by Yanez has already been
held to be a violation of one's 4th amend. right. See Florida V. Wells, 495 US
1,4, 110 S.Ct. 1632, 109 LEd 24 1 (1990) ("an inventory search must not be a ruse
for general ruuaging in order to discover evidence."). Not only did trial counsel
fail to move for suppression, but had he had a firm command of the fact that Yanez
very own HPD Incident Report No. 11341221 , at page 13, reveals that Yanez actualy
did not conduct the inventory search. "ONCE THE VEHICLE HAD BEEN PROCESSED FOR
EVIDENCE IT WAS INVENTORY [sic] BY OFFICER HOOD" thus trial counsel would have
been able to add weight on the cause for suppression. There is ansolutely no sound

oo
| K 22

 
Case 4:20-cv-02278 Document 15 Filed on 11/19/20 in TXSD Page 17 of 28

Trial strategy for failing to move on such a meritorious motion to suppress, either
based on the HPD Incident Report and/or the trial testimony of Yanez. As support
of this, the Petitioner argues that trial counsel's feeble attemte to exclude the
evidence seized during the ‘inventory search’ by simple objections were only proof
that trial counsel understood the damaging affects the evidence held. Having thus
established that the invalid inventory search produced a string of damaging evidence
aleng with the invalidity of the search, the success rate of suppression was se
high that trial counsel's reasenablenee is at a level ef dificiency. The Petitioner
now moves to the next prong of prejudice. The pistol was used to bolater the victim's
testimony while also providing the ‘deadly weapon' showing for the element of agg.
robbery. The tax id card bearing the victim's name was used to link the Petitioner
to the crime, another crucial element of agg. rebbery-possession. The beige hat
could be viewed as the only piece of evidence that is complicated to weigh, one
moment it is a black cap, the next it is a brown caddy style hat. Nevertheless,
minus the pistol and the tax id card, the hidsight permitted in determining the
prejudice suffered by counsel's unreasonableness ranges from possible no bill,
dismissal, plea-bargain, or evcen a. not guilty verdict. Please note the show-up,
line-up, and in-court identification are herein argued as all constitutionally
problematic. Petitioner's right under the 6th amend. of the Const. was thus violated.

GROUND TWO: Trial counsel acted unreasonable in failing to suppress the impermissibly
suggestive pre-trial line-up and photo-spread.

* Pirst, was the pre-trial line-up impermissibly suggestive?

The Petitioner requests this court to please look at the actual line-up
video marked State's exhibit ¢# 23, which shows the degree and nature of
Petitioner's clain.

feial counsel failed to suppress the horendous pre-trial line-up video the state

intended, and very well did, show the jurors. By the victim's own testimonyl Ayala
was shown the Petitioner at the scene of the arrest. (3 RR 112). The HPD Officers

asked Ayala to make an identification as the Petitioner stood handcuffed alongside
the second suspect while standing by the get-a-way vehicle. This ‘show up’ practice
has long been settled. “The practice of showing suspects singly to pergzons for the
purpose of identification, and not as part of a line-up, has been widely condemned.*
Stovall V. Denno, 388 US 293,302, 87 S.Ct 1967,1972 (1967). Whether a “show-up"

[3 o7 25

 
Case 4:20-cv-02278 Document 15 Filed on 11/19/20 in TXSD Page 18 of 28

identification violates due process “depends on the totality of the circumstances
surrounding it." id. Once again, the victim testified that while standing 50-56
feet away, Ayala was asked to identify the Petitioner as he stood in handcuffs,
surrounded by police officers, next to the second alleged suspect, alongside the
get-a-way vehicle. (3 RR 112-114). The TCCA has found that showing a suspect
“handcuffed' and surrounded by police officers... esentially resulted in a one-on-
one showup” which is “arguably suggesstive in nature." Ex parte Miles, 359 SW3d
647,668(Tex.Crim.App.2012). Next the Petitioner was asked to participate in a live
line-up which he refused. HPD Detective T. Adams, Adams, then grappled the Petitioner
into a 'full~nelgson' head~lock and forced the Petitioner to participate in the line-
up. This is a text-book example of a suspsct's will being overbourne by oppresive
police conduct. Recent developments in the law and science of eye-witness identifiaca-
tion have called into question many ‘procedures of eye-witness identification’ See
Perry V. N.H. 132 S.Ct. 716 (Law enforcement's improper use of identifiaction procedu-
res that are both “unecessary” and “suggestive” will violate due process of law.).
Trial counsel had easy access to the knowledge of the existance of the line-up video
referenced in the HPD Incident Report. The totality of the circumstances reflect
the Petitioner's appearance was emphasized in a way that rendered the procedure
oc rather the practice as no HPD Policy exists that permits the behavior exhibited
by Adama which resulted in an unduly suggestive outcome. See Simmons, 390 US at
383 (holding that a line up procedure is impermissaibly suggestive if one individual
in the group is “in some way emphasized"). Trial counsel did not move for the suppre-
saion of the meritorious motion to block the line-up and show-up evidence, therefore
the deficient prong has been met. The Petioner now moves to the prejudice prong.
The high likelihood of winning the suppression of the line-up and the show-up would
have left the Petitioner on high ground to negotiate a favorable plea, this is
because the merits of the suppression would have had a great impact on the anticipated

in-court identification, as they are inter-twined, one relying on the other. Minus
the show-up and the line-up the inconsistancies of Ayala's testimomgy would have

been free from distractions. Petitioner's 6th amend. right promised by the federal
Constitution was violated by counsel's performance.

GROUND THREE: Trial counsel was ineffective in failing to artwe for the adsission
of co-defendant's affidavit which exculpated Petitioner of robbery.

ig 2
Case 4:20-cv-02278 Document 15 Filed on 11/19/20 in TXSD Page 19 of 28

In a notorized affidavit, Petitioner's sodefendant, Wilbanks, voluntarily
swore the Petitioner “was not in anyway[sic] a participant in the agg[ravated]
(rlobbery of Carlos Ayala." and that the Petitioner “was not present during the
(rlobbery nor had any knowledge of the act." He named another person as the actual
codefendant who had comsitted the robbery with him. Petitioner's attorney suggested
to the trial court that he would not offer the affidavit due to its hearsay nature.
(3 RR 72). However, the Rules of Criminal Evidence 803 (24) provides an exception
te the hearsay rule for statements against penal interest:

A statement which was at the time of its making so far
contrary to the declarant's preamiary or propletary
interest, or so far tenied to subject him to civil or
criminal liability, or to render invalid a claim by him
against another, or to make him an object of hatred,
redicule, or disgrace, that a reasonable man in his position
would not have made the statement unless he believed it
to be true. A statement teding to expose the declarant to
criminal liability is not admissable unless corroborating
circumstances clearly indicate the trustworthiness of the
statement.

Davis V. State, 872 SW2d 743, 747 n.8 (Tex.Crim.App. 1994)

The first inquiry is whether the statement tended to expose the declarant
to criminal liability.id. Wilbanks’ statement was from Sept. 26, 2011, well before
the April 30, 2012 judgement of conviction. Therefore, he was exposing himself
to criminal liability because the statement could have been used against him at
his own trial.

Second, there must be corroborating circumstances, but "no definitive test
exists by which to gauge the existance of corroborating circumstance for purposes
of Rule 803(24)." Davis, 872 SW2d at 749. Instead a “number of factors may be
considered, including “the existance of independent corroborating facts.*id. In
Petitioner's case, Ayala's failures to identify the Petitioner and the inconsisten-
cies between the description of the Hispanic gun-man corroborate Wilbanks’ statement
the Petitioner was not present during the act. Trial counsel's abject failure
to even try to argue for admission of the statement was a derogation of his duty

1S 2S
Case 4:20-cv-02278 Document 15 Filed on 11/19/20 in TXSD Page 20 of 28

to his client. Trial counsel may not have found the affidavit great himself but
“better reasoned decisions do not evaluate credibility of witnesses in determining
admissibility of statement against interest." Davis, 872 SW2d at 749 citing DAVID
W. LOUISELL AND CHRISTOPHER B. MUELLER, FEDERAL EVIDENCE § 489 at 1163-64 (1980).
The trial court must be “careful not to engage in weighing of the cedibility of
the in-court witness," a defendant is entitled to expect no less from his om
attorney. id. The Petitioner was adamant in getting Wilbanks on the stand. Trial
counsel's statement that he spoke with Wilbanks’ attorney who told him that if
he was called to testify then he would invoke the 5th is initself hearsay. Point-
blank. Trial counsel danced around Petitioner's repeated request and demands that
Wilbanks' be brought in. The proper thing to do would have been to bring Wilbanks
in the court and vhile out-side of the presence of the jurora be made to state
foe the record if Wilbanks will indeed plead the 5th. Then hasmer away with the
affidavit by way of bill of exception for appeal pupose. In all the trial comsel's
performance is becoming so deficient that it is clear the 6th amend. right to
effective assistance of trial counsel was not provided to Petitioner.

GROUND FOUR: fTrial counsel was ineffective in failing to object to the victim's
in-court identification as unreliable.

The circumstances leading up to the in-court identification would have been
a gusto for any competent attorney. For the reasons stated below, triai counsel
was ineffective:

{A] pre-trial identification procedure may be so suggestive and
conducive to mistaken identifiaction that subsequent and conductive
use of that identifiacation at trial would deny the accused of

due process of law.

Barley V. State, 906 SW2d 27, 32-33 (Tex.Crim.App. 1995)(citing Stovall Vv.
Denno, 388 US 293, 87 S.Ct. 1967 (1967)).

The general purpose of the reliability determination is to ascertain whether the
in-court identification “rested on an independent recollection of the witness

Iu o>
Case 4:20-cv-02278 Document 15 Filed on 11/19/20 in TXSD Page 21 of 28

encounter with the perpetrator and was not influenced by any pre-trial identifica-
tion of the defendant that the witness made. Therefore, if the witness admits that
the in-court identification was influenced by impermissibly suggestive procedure,
in-court identification is inadmissible. See Thomas V. State 811 SWw2d 201, 207
(Tex.App.Houston.lst Dist). Ayala's testimony reveals the following:
{State} Q. And did you see this defendant one — as one of those people that
they showed you through the window? ( referring to line-up)

{ayala] A Yes.

3 RR 94-95.

Based on the HPD Incident Reprt # 113412211 at 19, after the live line-up failed
to produce a positive identification the HPD officers continued to press the victim
into making an identifaction of the robber. See also 3 RR 95-96.

When the state next questioned Ayala concerning the photo-spread the following
was revealed:
[State] Q. Okay, and when they first showed it to you, did you identify

the defendant in any of those pictures?
(ayala] A. At that instant, no.

Q. And why didn't you — well, let me ask you this: Did you see
the defendant in those pictures when they first showed you
those pictures?
A. Yea.

The Petitioner argues that Ayala recognized the defendant as simply the Petitioner,
not as the perpetrator because Ayal failed to identify, the now familiar face,
Petitioner as the gun-man. Having eztablighed the “out of court identification
procedure was impermissibly suggestive" (See Ground Two) the second step in
the analysis is “whether that suggestive procedure gave rise to a very substantial
likelihood of irreparable misidentification". Simmons V United States, 390 US 377,
68 S. Ct. 967 (1968). Given the totality of the circumstances-~ with the variance
in Ayala's description of the Petitioner, the impermissible show up at the scene
of arrest, the repeated failure to identify the Petitioner, the placement of Petit-
ioner as the lene common denominator in the mltiple-showing of Petitioner's face
and the full-nelson head-lock line-up that placed such emphasis on the Petitioner
that the influence and suggestibility produced on the victim's identification is
frightening. Adding to the suggestive nature of the pretrial line-up proceeding

| / 42>
Case 4:20-cv-02278 Document 15 Filed on 11/19/20 in TXSD Page 22 of 28

, the trial record shows that, after the show-up and line-up but before the second
showing of the phot-spread Ayala was told that the photo-spread contained the indivi-
@ual who had been arrested and who was suspected of comnaiting the robbery. Ayala
admitted that, prior to viewing the second photo-spread, he was told that the police
had arrested the Petitioner who was ‘found’ in possession of his property.

The trial revealed that a police detective shoved Ayala his wallet and identification
card, seized from the assailants, and told Ayala, "You need to show me who it is."

(3 RR 120-121). It was after all of this that Ayala made the positive identification
of the Petitioner. The in-court identification can not be held to be reliable. Apart
frem Ayala's identification, there is no other evidence connecting Petitioner to
the offense. Trial counsel did not act reasonable in failing to attack and suppress
to the in-court identification, thus violating Petitioner's 6th amend. right.

GROUND FIVE: Trial counsel failed to investigate, discover, and mitigate key
and pertinent facts.

A criminal defense attorney must have a firm comnand of the facts as well as
the governing law before he can render reasonable effective assistance of counsel
see Ex parte Welborn 785, SH2d 391 (Tex.Crim.App. 1990). The Petitioner centers
this argument on the surrounding facts concerning the wallet marked as states exh.31,
("wallet"). A supplemental HPD Incident Report No. 113412211 reflect the testimony
of Officer Yanez that the wallet was found empty on the possession of Wilbanks,
yet an affidavit produced by Jessica Bhmann (“Ehmann"), a DPS Forensic Scientist,
states that the victim's driver's license was found in the wallet. Furthermore,
HPD Incident Report No. 110340411 shows a reliable factual history of Wilbanks owning
not just a men's black wallet but the wallet in question. The Petitioner now begins
Ground Pive in 2 parts respectibly.

{Part One) Trial counsel is responsible with conducting appropriate investigations,
| both factual and legal, to determine if matters of defense could

be developed. In challenging trial counsel's failure to investigate, the Petitioner

holds the burden of showing what an appropriate investigation would have revealed.

The Petitioner relies on Ehmann's affidavit the Petitioner submitted as attached
exhibit @ in the Memorandum of Law in Support of [State] application for writ of
habeas corpus ,WR~-88,865-02, which reads “since there was, according to the HPD
incident report a driver's license in the wallet that tied it to the victim and
t

[oo AS
Case 4:20-cv-02278 Document 15 Filed on 11/19/20 in TXSD Page 23 of 28

therefore to the crime." The apparent discrepencies between Bhmann's reference
to this HPD Incident Report No. Unknown and the Supplement HPD Incident Report
No. 113412211 callas into question the HPD practice in failing to adhere to HPD
Written Policy pertaining to Property/Evidence control, see General Order 700-01
attached as exhibit P in Memorandum of Law in Support of (state) Application-wR-
88,865-02. Section 1 of said General Order details the governing procedure: “Zaployee
will not convert to their own use, alter, conceal, falsify,...or withhold any property
held in connection with the investigation.” This would have given the ammunition
for trial counsel to attack the faith in which HPD officers, namely Yanez, conducted
the beggining to end handling of the investigation. Poor sloppy police work with
a hint of shadiness. Why did Yanez not mention the victia's driver license vas
"found in the wallet", and why does the HPD Supplement Report differ from Ehmann's
reference to HPD incident report. These questions are to near distortion of hind-
sight for the Petitioner to address, but what is clear is that trial counsel passed
on a beautiful opportunity to impeach and attack the out~-side-the-policy practice
by Yanez and his police team. Proper investigation will also aid the trial counsel
indetermining if the state has conducted an adequate investigation and whether
its failure to de so has prejudice the defendant in any way. See Ex parte Bradley}
81 sw2d 886,891 (‘ex.Crim.App. 1989), state's investigation procedure can be so
improper it leads to denial of due process. The Petitioner suffered from trial
counsel's failure to investigate, discover, and mitigate the HPD incident report
referenced by Ehmann in Petitioner's post-conviction DNA proceeding. There could
be no reasonable trial strategy, given that “failure to investigate, which could
not be considered sound trial strategy|| because no ‘strategy’ can be formulated
until counsel has investigated the facts." See Bryan v. Scott , 28 F3d 1411,1419
(Sth Cir. 1994) citing from Wiggins v. Sith, 123 S.Ct. 2527, 2536, 156 L.Ed 28
471 (2003). If the Petitioner may, the prejudice prong will be addressed shortly
as counsel's performance should be looked as a whole. Part Two of Ground Five is
thus a continuation of counsel's failure to investigate and mitigate factual evidence.

{Part Two] The United States Supreme Court has held that "{s)trategic choices

made after thorough investigation of law and facts relevant to
plausible options are virtually wnchallengable; and strategic choices mde after
less than complete investigation are reasonable precisely to the extent that reason~

| 4 Hn L5
Case 4:20-cv-02278 Document 15 Filed on 11/19/20 in TXSD Page 24 of 28

able professional judgements support the limitations on ivestigation.* Wiggins
v. Smith,539 U.S. 510,521, 123 S.Ct. 2527,2535, 156 L.Ed 2d 471 (2003)(quoting
Strickland, 466 U.S. 690-91, 104 S.Ct. at 2066). During the course of Petitioner's
arrest, the co-defendant, Wilbanks, was found to possess a black men's wallet.
The state presented the wallet as the nexus between Ayala’s testimony and his
thruthfullness. The state even refered to the wallet as “luxury evidence" proving
the he [Petitioner] stole his [Ayala] wallet. The Petitioner's trial counsel did
not. enter the trial with a firm command of the facts surrounding Wilbanks and
the wallet found on Wilbanks possession. HPD Incident Report No. 110340411, dated
seven days before the alleged Sept. 1, 2011 robbery of Ayala shows the following
facts: —
- On Aug. 25, 2011 Wilbanks was himself a victim of theft, when his wallet was
stolen from him.
+ The wallet stolen was recovered and returned to Wilbanks by HPD Police.
> Marica Littlejohn was arrested and charged with theft.
See HPD Incident. Report attached as exhibit 3 in Petitioner's Memorandum of Law
in Support of (state) Application-WR~-88, 865-02. Not only was Wilbanks known to
own and carry a black wallet but based on the trial record the search/investigation
revealed only one wallet, and the wallet found on Wilbanks should have been argued
by trial counsel as property belonging to Wilbanks and not Ayala. Marica Little-
john was arrested and held in the Harris County Jail for 60 days for stealing
Wilbanks wallet. See Littlejohn's Judgement of Sentence and Conviction attached
as exhibit 4 in Petitioner's Memorandum of Law in Support of (state) Application
WR~-88,865-02. Trial counsel thus had every opportunity to equip himself with
the fact that Wilbanks had pre-existing history of owning a black wallet. The
Petitioner elected to be tried by jurors, and the jurors are the trier of facts,
yet trial counsel did not provide the jurors with these facts. The Petitioner
was not afforded effective assistance of counsel promised by the 6th amendment.
The wallet in question was displayed before the jury to bolst Ayala's credibility
and thrustworthiness, this was compounded by counsel's inaction that allowed the
admission of false evidence, see Ground Six.

GROUND SIX: The state presented false evidence to secure its conviction.

To demonstrate a due process violation based on the state's knowing use of

Zo a 25

 
Case 4:20-cv-02278 Document 15 Filed on 11/19/20 in TXSD Page 25 of 28

False and/or misleading evidence, the Petitioner must show 1) the evidence was
false, 2) the evidence was material, and 3) the state knew that the evidence was
false. See Nobles v. Johnson, 127 F3d 409,415 (5th Cir. 1997)(citing Giglio, 405
U.S. at 153-54.
The Petitioner arques that the wallet presented at trial as being the wallet

belonging to Ayala was not Ayala's wallet.

}) The presentation of the wallet was false. Posat-conviction DNA conducted by
the DPS excluded the Petitioner as a possible contributor of the mixture of DNA
ound on the wallet. The Petitioner understands the complexity of this issue and
moved carefuly to obtain the victim's DNA as a reference sample under the guise
that eliminating the victim would thus solidify the false evidence argument. Yet
he Petitioner is currently awaiting the results of Marica Littlejohn DNA from
which to launch his attack. Having once establishing the DNA found on the wallet
is a match to M. Littlejohn's DNA there could be little or no room to circumvent
and deny that the state did in fact present false and misleading evidence when
it presented the wallet as the wallet that the Petitioner stole from Ayala at
gun-point on Sept, 1, 2011.

 

The Petitioner agrees that the court is not here to act as counsel or inveat-
igator, and with open mind, without abandoning this argument six, the Petitioner
leaves thia court with their sua sponte authority to do what they wish. The PETITIOn
for writ of habeas corpus is a writ of right, the Great Writ is now in your hands.

CONCLUSION

Petitioner did not recieve effective assistance of counsel under the 6th
amendment, there is no sound reasonable trial strategy for counsel's repeated
failures to act in the way any reasonable trial attormay would have. The presunmpt-

on of reasonableness has been chiped away, not by Petitioner's words but by counsel's
act ions. The Fetitioner has been dilegent in his effort to ‘remedy the unlawful
conviction that holds him here. The conviction should not be allowed to stand.
‘TUSTICTA

Al gd?
Case 4:20-cv-02278 Document 15 Filed on 11/19/20 in TXSD Page 26 of 28

PRAYER

The Petitioner prays that this Petition be granted and relief
ordered that the Petitioner be released to the custody of the Harris
County Sheriff Dep't to face the charges aa indicted and charged.

The Petitioner prays that whatever the outcome of this Petition
the will of true justice be done and accepted with open arms.

/S/ CASTRO

a 2 . 2 3
Case 4:20-cv-02278 Document 15 Filed on 11/19/20 in TXSD Page 27 of 28

CERTIFICATE OF SERVICE

I do hereby certify that a true and correct copy of the foregoing Memorandum
of taw in Support of Petitioner's 2254 Petition was served by placing same in
the TOCJ-ID Robertson Unit mail box for delivery by the United States Mail, postage
prepaid, on thia lith day of November 2020, addressed to:

Edvard L. Marshall
Post-Conviction Litigation Division (Mail Code 066)
Post Office Box 12548, Capitol Station
- Rustin, Texas 78711-2548

/S/ Kevin Castro
Pro se K. Castro
Petitioner
VERIFICATION
I, Kevin Castro, do hereby verify under penalty of perjury that the facts
related in the foregoing Memorandum of Law are true and correct as understood
by affiant.
Pursuant to Tex.Civ.Pract.&Rem.Code §§ 132.001-.003 et seq / Title 28 usc
§ 1746- A signed/dated copy of this pleading shall have the same validity as its
original.
I attest to this by afixing my signature below:

Vs

yor
Kevin Castro, pro se Petitioner

Enclosures

ce: David J. Bradley-Clerk
United States District Court
Suthern District
Post Office 61010
Houston, Texas 77208
Sent via U.S. mail.
{w/o Exhibits)

244253
eo 4
 

ri Kevin Castro v1Te3002

Rob Ts U %
¢ nf FRTHER ICE avg f - ay . “oe Forever "USA FORE VER) USA

OREVER /USa FSRevEp .
“Spy. . . * J54

  

   
      

it 29%
in

  
  
 

Fab) ee ce Ee tas ace
RRR Sch ier, “ieee wee <n linea
on ek wee cite
* opr ee
sak ac
Ss BIRR gEIO oe ges Se : .
BEE BR a PONTE ep sae SOMITE hee
come . © DUI es mee cee SEPT per gene

United States Courts
. rict ot Texas
Ep
vou 19 2U20
Fadiey, Ger of Coupe

e
HAVIC

48

OO

Sr:

10% David U. Brad ley ,Clerk
United States District Court
Southern District
Post Ogrice Box 61010

Houston Texas 77208

Case 4:20-cv-02278 Document 15 Filed on 11/19/20 in ns P

\ \\ \
